Citation Nr: 1615277	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.
 
2.  Entitlement to service connection arteriosclerotic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Board denied the claims on appeal, as well as a claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision on the claims for diabetes and arteriosclerotic heart disease to the United States Court of Appeals for Veterans Claims (Court).  The decision as to the claim for service connection for PTSD was not appealed. 

In September 2014, the Court vacated the October 2013 Board decision on the claims for diabetes and arteriosclerotic heart disease, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2015, the Board remanded the appeal for development consistent with the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for arteriosclerotic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not exposed to herbicides during military service, and his diabetes mellitus, type II, is not attributable to service and did not manifest to a compensable degree within one year after separation from military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran has a current diagnosis of diabetes mellitus, type II.  See, e.g. October 2010 VA treatment record (VBMS Entry 7/28/11, p. 4).

On the Veteran's October 1959 entrance examination, no abnormalities of the endocrine system were found, and the Veteran's sugar test was negative.  He voiced no pertinent complaints on the accompanying Report of Medical History.  See Service Treatment Records (STRs) (VBMS Entry 3/27/15, p. 6 & 8).  Similarly, the Veteran's separation examination revealed no abnormalities of the endocrine system, and a negative sugar test.  Id. at. 16.  The remainder of the STRs are devoid of diagnoses, complaints, or treatment pertaining to diabetes.

The Veteran contends his diabetes was caused by exposure to herbicides while he was stationed in Udorn, Thailand, one of the Royal Thai Air Force Bases.  There is no dispute that he did not serve in the Republic of Vietnam during the Vietnam Era; he does not contend he had Vietnam service and the record does not support such service. 

If the Veteran was exposed to an herbicide agent during active service, certain diseases including type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 38 C.F.R. § 3.309(e) (2015).

As discussed by the Board in October 2013, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Thailand.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1.  Tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  Some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id.   To the extent the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Id.   

Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  The high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Id.  There are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.  Commercial (non tactical) herbicides may have been used on allied bases in Thailand.  Therefore, VBA has indicated that if a Veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In October 2013, the Board found that the preponderance of the evidence was against both presumptive and direct service connection for diabetes mellitus.  In the September 2014 Joint Motion, the Board's decision was vacated due to the fact that VA had not complied with the procedures set forth in the M21 manual for the development of claims based on herbicide exposure in Thailand.  Specifically, the parties determined that consistent with the manual, the U.S. Army Joint Services Records Research Center (JSRRC) should be contacted in an effort to corroborate the Veteran's claimed herbicide exposure in Thailand.

The JSRRC was sent a request for corroboration, but in April 2015, it stated that the information had to be requested from the Archives and Special Collections division of the Marine Corps.  VBMS Entry  4/17/15.  The Archives and Special Collections division of the Marine Corps was contacted, and in April 2015 it responded, stating that the information had to be requested from the National Archives and Records Administration (NARA).  VBMS Entry 4/23/15.  The NARA was contacted, and in May 2015, it stated that their holdings of Marine Corps unit records for the period of the Vietnam War, 1965 to 1975, consisted almost solely of unit command chronologies.  The NARA had few Marine Corps unit records dating from the end of the Korean War (1953) to the beginning of the buildup for Vietnam (1965). Although it located no records for VMA-332 for the period indicated, an enclosed excerpt from the Marine Corps official history of the Vietnam War showed that VMA-332 deployed to Thailand during the relevant period.

The Board finds the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides in Thailand.  Initially, a February 2011 response from the National Personnel Records Center (NPRC) indicated that the Veteran received no herbicide exposure during service.  VBMS Entry 2/3/11.  As discussed by the Board in October 2013, the Veteran served in Udorn, Thailand from May 1962 to July 1962 and there was no spraying, testing, transporting, storage, or usage of herbicides, including Agent Orange, at Udorn, Thailand, prior to 1964.  Further, the record reflects that the Veteran served as an aircraft jet mechanic, a specialty that would not have had regular contact with a base perimeter, unlike the specialties of security policeman and security patrol dog handler, as set forth in M21-1, Part IV, Subpart ii, Chapter 1.  

In addition to the lack of credible evidence showing that diabetes was incurred during service, the evidence does not link diabetes mellitus to service.  As there were no relevant complaints, treatment, or diagnoses of diabetes in service, and the Board does not find the contentions of herbicide exposure in Thailand to be competent and credible, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.)  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has also considered the Veteran's own contentions that his current diabetes mellitus, type II, is related to military service.  Although the Veteran is competent to report his symptoms, the matter of whether diabetes relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service cannot be used to establish the required nexus.

Presumptive service connection for the Veteran's diabetes as a chronic disease is not warranted as there is no documentation of diabetes from within one year of the Veteran's 1963 discharge.  As for a continuity of symptomatology between the diabetes and service, diabetes was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  

An April 2010 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As discussed, VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met here.  As discussed above, the in-service incurrence of diabetes and exposure to herbicides has not been shown, and the evidence does not suggest that the current disorder is otherwise related to service.  The McLendon elements are not satisfied and, therefore, a VA examination is not required to decide the claim.  See McLendon, 20 Vet. App. at 83.

The Board is further satisfied that the RO substantially complied with its March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained a response from the NARA concerning the possibility of herbicide exposure in Thailand.  Although the NARA did not respond to the inquiry about exactly when the Udorn Air Force Base became "fully operational," this information is not necessary to decide the claim as the M21-1 indicates that it was Army personnel, not Marine Corps personnel, who may have provided security before the base was fully operational. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

Service connection for diabetes mellitus, type II is denied.



REMAND

The Veteran has a current diagnosis of arteriosclerotic vessel disease and hypertension.  See October 2010 VA treatment record (VBMS Entry 7/28/11, p. 4-5).  Service treatment records show that on September 21, 1962, the Veteran sought treatment for sharp, substernum chest pain.  The pain was unrelated to food or respiration.  A chest x-ray and laboratory work were ordered.  On September 24th, he was seen again.  The symptoms had not resolved and the Veteran had dyspnea with exertion.  On September 25th, the diagnostic tests were found to be normal.  STRs, p. 37 (VBMS Entry 3/27/15).  On October 29, 1962, the Veteran returned for treatment for chest pain.  He reported the pain had been recurring since September. The pain was unrelated to respiration or exercise, and he had no cough.  The pain woke him from sleep at night.  There had been no improvement in his symptoms.  The pain was knifelike and in the anterior chest wall.  The diagnosis was, "cannot be sure."  Id. At 40.

A VA examination has not been afforded for this claim, and given the evidence of a current diagnosis and unexplained chest pain on two occasions in service, one must be provided.

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the etiology of his arteriosclerotic heart disease.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must then provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder manifested within one year of separation from service.

In rendering the opinion, the examiner must address the September 1962 and October 1962 in-service documentation of unexplained chest pain.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


